WILSON, Justice.
Lessor sued for rents, alleging lessee became a holdover tenant for a year after the expiration of the initial term, under a written lease agreement. Upon jury findings negativing lessor’s allegations, judgment was rendered for lessee. We affirm.
The jury answered “no” to the issue, submitted without objection, inquiring whether lessee “continued to hold possession” of the demised premises after the term, “and to house materials belonging to it in said building.” There is adequate evidence to support the answer, contrary to lessor’s contention.
 Complaint is made that an issue as to lessor’s election after notice of lessee’s holding over, submitted conditionally upon an affirmative answer to that quoted above, presented a question of law. The negative answer to the quoted issue made immaterial the issue conditionally submitted. Adkins v. Texas & P. Ry. Co., Tex.Civ.App., 233 S.W.2d 956, writ ref. Errors in immaterial issues are harmless. Tex-Jersey Oil Corporation v. Beck, 157 Tex. 541, 305 S.W.2d 162, 165, 68 A.L.R.2d 1062.
Lessor asks reversal because three other issues call for construction of the lease contract by the jury. These were answered favorably to lessor, and he may not, therefore, complain. Young v. Texas & P. Ry. Co., Tex.Civ.App., 347 S.W.2d 345; Cogbill v. Martin, Tex.Civ.App., 308 S.W.2d 269. All points are overruled. Affirmed.